In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 13-3846
ESTATE OF EDMUND M. CARMAN, deceased,
                                                Plaintiff-Appellant,

                                 v.

DANIEL B. TINKES, et al.,
                                              Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
          Northern District of Indiana, Hammond Division.
       No. 2:12-CV-348-PRC — Paul R. Cherry, Magistrate Judge.
                     ____________________

      ARGUED MAY 27, 2014 — DECIDED AUGUST 7, 2014
                     ____________________

   Before POSNER, EASTERBROOK, and HAMILTON, Circuit
Judges.
   HAMILTON, Circuit Judge. Edmund Carman died after
crashing his car into the back of a commercial pickup truck.
His estate brought state negligence claims in federal district
court against the truck’s driver, the driver’s employer, and
the truck’s owner, invoking the court’s diversity jurisdiction.
See 28 U.S.C. § 1332(a)(1). (Carman was a citizen of Indiana,
where his estate is pending, while the defendants are citi-
2                                                  No. 13-3846

zens of Illinois.) The district court granted summary judg-
ment for the defendants. The estate appeals.
    We review grants of summary judgment de novo. Kasten v.
Saint-Gobain Performance Plastics Corp., 703 F.3d 966, 972
(7th Cir. 2012). We construe the evidence in the light most
favorable to the non-moving party—in this case Carman’s
estate—and give that party the benefit of genuine conflicts in
the evidence and all reasonable, favorable inferences. Id.
Summary judgment is appropriate when no material fact is
disputed and the moving parties are entitled to judgment as
a matter of law, meaning that no reasonable jury could find
for the other party based on the evidence in the record. Id.
Applying that standard, we agree with the district court that
the defendants were entitled to summary judgment.
    The undisputed evidence shows that early one morning
in April 2011 while it was still dark outside, Carman was in
Gary, Indiana, driving west on U.S. 20. He was driving
“quickly” and did not have his headlights on. As he ap-
proached a red light at the intersection of U.S. 20 and Utah
Street, he did not attempt to stop or slow down. He struck
the right rear corner of a Ford F-350 pickup truck that was
driven by Daniel Tinkes. The truck had its lights on. The
damage to Carman’s car, a Kia Spectra, was devastating: the
entire driver’s side of the car was torn off. Carman was
killed.
    The only disputed evidence concerns what Tinkes’s truck
was doing at the time of the accident. One witness said in a
deposition that the truck was fully stopped and completely
in the left turn lane. Another witness said in an affidavit that
the truck was still partially in the traffic lane but “was pull-
ing into the left turning lane in front of a similar white
No. 13-3846                                                    3

truck” that was further back in the lane. Carman’s estate re-
lies on the second witness’s testimony, so we accept that ver-
sion for purposes of summary judgment. As will be seen,
however, the dispute between the two witnesses’ testimony
is not material. Even under the estate’s version of events, the
defendants were entitled to summary judgment.
     To succeed on a negligence claim under Indiana law, the
plaintiff must prove the standard elements: that the defend-
ant had a duty to the plaintiff, that the defendant breached
that duty, and that the breach proximately caused the plain-
tiff’s injury. Yost v. Wabash College, 3 N.E.3d 509, 515
(Ind. 2014). Carman’s estate offers two theories of negligence.
The first is that Tinkes was violating traffic laws at the time
of the accident, making him per se negligent and permitting a
jury to find that he was at least partially at fault for Carman’s
death. The second is that an after-market metal bumper on
Tinkes’s truck was hazardous and caused the already serious
accident to be fatal. Neither theory can survive summary
judgment.
   The traffic laws that the estate argues Tinkes violated are
Ind. Code § 9-21-8-6, which prohibits vehicles from passing
others on the right except under certain circumstances, and
Ind. Code § 9-21-8-24, which prohibits making unsafe lane
changes and turns. The estate contends that at the time of the
accident Tinkes was illegally passing on the right a truck
that was further back in the left turn lane and also that his
entrance into the turn lane constituted an unsafe lane
change.
   Applying the summary judgment standard to the evi-
dence most favorable to the estate, the district court con-
cluded that a jury could find that Tinkes had illegally passed
4                                                  No. 13-3846

the other truck on the right but that a jury could not find that
Tinkes’s violation caused Carman to crash into his truck
from the rear in the lane that Tinkes was leaving. The causa-
tion point is exactly right. The “violation of a statute raises
no liability for injury to another unless the injury was in
some manner the result of such violation.” Conway v. Evans,
549 N.E.2d 1092, 1095 (Ind. App. 1990); see also Northern In-
diana Transit, Inc. v. Burk, 89 N.E.2d 905, 909 (Ind. 1950)
(breach of statutory duty is “not actionable negligence” if the
breach “does not proximately result in injury under the
principles of causation”); Lindsey v. DeGroot, 898 N.E.2d 1251,
1260 (Ind. App. 2009) (explaining that statutory violation
must be cause of injury and noting that “negligence per se
does not mean that there is liability per se”); City of South
Bend v. Rozwarski's Estate, 404 N.E.2d 19, 22 (Ind. App. 1980)
(reversing jury verdict for plaintiff: “It is well settled that
even though the negligence charged is a violation of a statute
and so would be negligence per se, no liability attaches un-
less it appears that there was a causal connection between
the negligence charged and the injury, and that such negli-
gence was the proximate cause of the injury.”).
    We agree with the district court that even if Tinkes pulled
into the turn lane in violation of a traffic law, that could not
have caused Carman to crash into his truck. There is simply
no evidence from which a reasonable jury could find that if
Tinkes had not started moving into the turn lane, Carman
would not have hit him. We disagree with the district court,
though, that a reasonable jury could find that Tinkes violat-
ed either of the traffic laws cited by the estate. The witness
for the estate testified only that he saw Tinkes pulling into
the turn lane in front of another truck. The law about pass-
ing on the right, Ind. Code § 9-21-8-6, concerns a vehicle
No. 13-3846                                                   5

moving to the right of another vehicle to “overtake and
pass” it. The record contains no evidence that Tinkes was
ever driving behind the other truck and then moved to its
right to overtake it.
    Similarly, there is no evidence that Tinkes was making an
unsafe lane change as prohibited by Ind. Code § 9-21-8-24.
Even under the estate’s account, Tinkes was just moving into
the left turn lane (out of the lane Carman happened to be
driving in) as he approached an intersection at which he in-
tended to turn left. The fact that Carman was in the left lane
some distance behind him, speeding toward the red light
with no indication he was slowing down or about to stop,
does not make Tinkes’s move from that lane a traffic viola-
tion. Even if Tinkes had seen Carman coming from behind
(which would have been a feat considering Carman’s lack of
headlights), he could not be faulted for failing to execute the
maneuver quickly enough to avoid being hit from behind.
    Regarding its second negligence theory, the estate con-
cedes on appeal that the only relevant evidence in the record
establishes that the after-market bumper installed by the
truck’s owner complied with all regulations. The estate
points out correctly that compliance with regulations,
though it is “‘evidence of due care,’” does not necessarily
immunize a party from a negligence claim. Kramer v. Catholic
Charities of Diocese of Fort Wayne-South Bend, Inc., 6 N.E.3d
984, 989–90 (Ind. App. 2014), quoting W. Keeton, et al.,
Prosser and Keeton on Torts § 36 (5th ed. 1984). Still, to avoid
summary judgment by reliance on this theory, the estate
needed to put evidence in the record from which a reasona-
ble jury could find (a) that the bumper was so hazardous
that having it on the truck was a breach of duty despite its
6                                                No. 13-3846

regulatory compliance and (b) that a different bumper
would have prevented Carman’s death. The estate offered no
such evidence.
    The judgment of the district court in favor of defendants
is AFFIRMED.